An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d    u   r   e   .




                                  NO. COA13-862

                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 4 February 2014


IN THE MATTER OF:

                                            Cumberland County
                                            Nos. 12 JA 491-93
A.B., M.K., and I.C.



      Appeal by respondent from order entered 30 April 2013 by

Judge Edward A. Pone in Cumberland County District Court.                 Heard

in the Court of Appeals 13 January 2014.


      Christopher L. Carr for petitioner-appellee                   Cumberland
      County Department of Social Services.

      Lane & Lane, PLLC, by Freddie Lane, Jr., for respondent-
      appellant.

      Beth A. Hall for guardian ad litem.


      STEELMAN, Judge.


      A petition for a writ of mandamus is the proper remedy for

a trial court’s failure to comply with deadlines for proceedings

under N.C. Gen. Stat. § Chapter 7B. Mother is not entitled to

relief    based   on    the    trial   court’s    failure     to   conduct    an
                                           -2-
adjudicatory         hearing    within     60    days     from     the       filing    of     a

juvenile petition or to enter an adjudicatory and dispositional

order within 30 days of the hearing. The trial court determines

the weight and credibility of evidence, and the appellate courts

do not revisit these determinations on appeal. Where findings of

fact,     unchallenged         on     appeal,     support        the     trial        court’s

conclusions of law, the trial court did not err by concluding

that    the     children       were     neglected,        abused,       and    dependent.

Mother’s       allegations      that     the     trial     court       was    biased        are

unsupported         by   the   record.    The     trial    court       did    not     err    by

conducting       the      dispositional         hearing     immediately          following

adjudication.

                         I. Factual and Procedural Background

       C.T. (mother) is the mother of the minor children A.B.,

M.K., and I.C., born in 2011, 2010, and 2008. On 17 August 2012,

a Sampson County DSS social worker informed Cumberland County

DSS that another of mother’s children, C.G., had reported during

an interview that mother had “choked him until he passed out”

and that she had a gun and had threatened to shoot him, A.B.,

M.K., I.C. and herself. On 21 August 2012 the Cumberland County

DSS    filed    a    petition       alleging    that     the   three     children        were

abused,       neglected,       seriously        neglected      and      dependent.          The

petition alleged that mother was mentally unstable, that the
                                            -3-
children were frequently dirty and unkempt, and that mother had

threatened       “to    get    a    gun   and    blow    [the    children’s    maternal

grandmother’s] brains out,” had hit M.K. in the face with her

fist, and had injured I.C.’s arm but did not take her to the

doctor. On the same day DSS obtained non-secure custody of the

juveniles.

       The hearing was continued several times, partly in order to

locate    the     minor       children’s        three    different   fathers.     At   a

hearing conducted in February 2013, testimony was elicited from

mother,    two         of     the    children’s         fathers,     their     maternal

grandmother,       a    maternal      uncle,      C.G.,    DSS    social    workers,   a

psychologist, and others. At the conclusion of the hearing, the

trial    court    ruled       that   the   children       were    abused,    neglected,

seriously neglected, and dependent. Following its adjudication,

the trial court conducted a dispositional hearing. On 30 April

2013, the court entered an order concluding that the children

were    abused,        neglected,     seriously         neglected,   and     dependent;

continued custody with DSS; and directed DSS to pursue placement

of the children with two of the fathers.1

       Mother appeals.
1
  The trial court found Mr. C. and Mr. B. suitable to assume
custody of their respective children. Mr. K. indicated that he
was unable to provide a home for M.K., and would not object to
an adoptive placement. Mr. B. expressed a desire to keep A.B.
and M.K. together, and the court directed DSS to pursue this
possibility.
                                           -4-
                   II. Compliance with Statutory Deadlines

      Mother     first    argues      that       the   trial     court        committed

reversible error by failing to conduct an adjudicatory hearing

within sixty days from the filing of the petition as required by

N.C. Gen. Stat. § 7B-801(c) (2013), and by failing to enter its

order of adjudication and disposition within thirty days of the

hearing as required by N.C. Gen. Stat. § 7B-807(b) and 905(a).

We disagree.

      Pursuant to N.C. Gen. Stat. § 7B-801(c), the adjudicatory

hearing shall be held “no later than 60 days from the filing of

the petition unless the judge pursuant to G.S. 7B-803 orders

that it be held at a later time.”                 N.C. Gen. Stat. § 7B-801(c)

(2013). In this case, the petition was filed on 21 August 2012,

and the adjudicatory hearing began on 25 February 2013, more

than sixty days later. However, N.C. Gen. Stat. § 7B-803 (2013)

provides that the trial court “may, for good cause, continue the

hearing   for    as   long    as     is    reasonably    required        to    receive

additional evidence, reports, or assessments that the court has

requested, or other information needed in the best interests of

the   juvenile[.]”       In   this        case   the   hearing     was        initially

continued in order to locate the children’s fathers.                          The case

was   also     delayed   until     the      related    Sampson     County       matter

involving C.G. had been resolved, and due to the difficulty of
                                      -5-
calendaring a case that would require               several days of trial

time. Mother does not argue that any of the continuances were

not for good cause, and we conclude that the trial court did not

err by granting these continuances.

    Further, our Supreme Court has held that “[in] cases such

as the present one in which the trial court fails to adhere to

statutory time lines, mandamus is an appropriate and more timely

alternative than an appeal.” In re T.H.T., 362 N.C. 446, 455,

665 S.E.2d 54, 60 (2008). On appeal, mother “acknowledges that

the Supreme Court has held that the proper remedy to address

violation of the time requirements in these cases is a writ of

mandamus” but argues that she is making “a good faith argument

for extension or modification of existing law.” However, this

Court   has     no   authority   to   reverse   existing        Supreme   Court

precedent, see Rogerson v. Fitzpatrick, 121 N.C. App. 728, 732,

468 S.E.2d 447, 450 (1996) (“It is elementary that this Court is

bound by holdings of the Supreme Court [of North Carolina]”)

(citation omitted).

    Moreover, we do not find mother’s argument that she was

prejudiced by the delayed hearing to be persuasive. The basis of

this argument is not entirely clear, but appears to rest on

mother’s      unsupported   speculation     that,    if   the     adjudication

hearing had been held sooner, then the court might have delayed
                                      -6-
the dispositional hearing or scheduled the permanency planning

hearing for a later date, and that as a result mother “would

have had months” to “comply with reunification orders from the

trial court.” However, mother cites no evidentiary support for

such speculation. In addition, the children were removed from

mother’s custody as a result of her physical and emotional abuse

of the children and her failure to care for them properly, seek

gainful employment, or maintain safe and stable housing for her

family. Mother has not identified any changes in her conduct

that she was in the process of making or actions that she needed

more time to complete. We conclude that mother is not entitled

to relief on the basis of the failure of the trial court to

conduct an adjudicatory hearing within 60 days of issuance of

the petition.

    Mother makes a similar argument regarding the trial court’s

failure   to   enter    its   written    adjudicatory       and    dispositional

order within thirty days of the hearing, as required by N.C.

Gen. Stat. § 7B-807(b) and N.C. Gen. Stat. § 7B-905(a). The

adjudicatory    and    disposition      hearings     were   completed      on   28

February 2013 and a combined adjudicatory and disposition order

entered   on    30    April   2013,     past   the   thirty       day   statutory

deadline. However, we again note that the proper remedy for the
                               -7-
delay in entering the order was for mother to file a petition

for writ of mandamus, rather than seek relief on appeal:

         [W]hen the trial court fails to enter an
         order of adjudication and disposition within
         thirty days after the adjudication and
         disposition hearing, a party should file a
         request with the clerk of court pursuant to
         N.C.G.S. § 7B-807(b) asking that the trial
         court enter its order or calendar a hearing
         “to determine and explain the reason for the
         delay.” If the trial court refuses or
         neglects to enter the order or to calendar a
         hearing, or fails to enter its order within
         ten days following the 7B-807(b) hearing, a
         party may petition the Court of Appeals for
         a writ of mandamus.

In re T.H.T., 362 N.C. at 456, 665 S.E.2d at 60-61.

    Mother has not made any convincing argument that she was

prejudiced as a result of the trial court’s delayed entry of the

adjudicatory and dispositional order. “The importance of timely

resolution of cases involving the welfare of children cannot be

overstated.” T.H.T. at 450, 665 S.E.2d at 57. We urge the trial

court to make every effort to adhere to the statutory deadlines.

We conclude, however, that mother is not entitled to relief

based upon the delay in entry of the order.

                      II. Adjudication Order

    Mother   argues   next   that    the   trial   court   committed

reversible error by adjudicating the juveniles abused, neglected

and dependent “in the absence of clear, cogent and convincing

evidence.” This argument is without merit.
                                 -8-
                          A. Standard of Review

    Mother   challenges   the   trial   court’s   adjudication   of   the

minor children as neglected, abused, and dependent, terms that

are defined in N.C. Gen. Stat. § 7B-101 in relevant part as

follows:

           (1) Abused juveniles.- Any juvenile . . .
           whose parent . . . b. Creates or allows to
           be created a substantial risk of serious
           physical injury to the juvenile by other
           than accidental means; [or] c. Uses or
           allows to be used upon the juvenile cruel or
           grossly inappropriate procedures or . . .
           devices to modify behavior[.] . . .

           (9) Dependent juvenile.- A juvenile in need
           of assistance or placement because . . .
           (ii) the juvenile’s parent . . . is unable
           to provide for the juvenile’s care or
           supervision   and   lacks   an   appropriate
           alternative child care arrangement.

           (15) Neglected juvenile. - A juvenile who
           does not receive proper care, supervision,
           or discipline from the juvenile’s parent, .
           . . or who is not provided necessary medical
           care; or who is not provided necessary
           remedial   care;   or  who   lives   in   an
           environment injurious to the juvenile’s
           welfare[.] . . .

    N.C. Gen. Stat. § 7B-805 provides that the “allegations in

a petition alleging that a juvenile is abused, neglected, or

dependent shall be proved by clear and convincing evidence.” In

ruling on a juvenile petition, the “‘trial judge determines the

weight to be given the testimony and the reasonable inferences

to be drawn therefrom. If a different inference may be drawn
                                      -9-
from the evidence, he alone determines which inferences to draw

and which to reject.’” In re McCabe, 157 N.C. App. 673, 679, 580
S.E.2d 69, 73 (2003) (quoting In re Hughes, 74 N.C. App. 751,

759, 330 S.E.2d 213, 218 (1985). On appeal:

             When this Court reviews an order in a
             juvenile   abuse,   neglect   or   dependency
             proceeding, we determine whether the trial
             court made proper findings of fact and
             conclusions of law in its adjudication and
             disposition orders. In so doing, we consider
             whether clear and convincing evidence in the
             record supports the findings and whether the
             findings    support   the    trial    court’s
             conclusions. If there is evidence to support
             the trial court’s findings of fact, they are
             deemed conclusive even though there may be
             evidence to support contrary findings.

In re W.V., 204 N.C. App. 290, 293, 693 S.E.2d 383, 386 (2010)

(citing In re J.S., 182 N.C. App. 79, 86, 641 S.E.2d 395, 399

(2007), In re Gleisner, 141 N.C. App. 475, 480, 539 S.E.2d 362,

365 (2000) (internal citations omitted), and In re Montgomery,

311 N.C. 101,   110-11,   316 S.E.2d 246,   252-53     (1984).    In

conducting     our   review,   “[f]indings      of   fact    which   are    not

challenged on appeal as lacking adequate evidentiary support are

deemed   supported    by   competent     evidence    and    are   binding   for

purposes of appellate review.” In re D.E.G., __ N.C. App. __,

__, 747 S.E.2d 280, 283 (2013) (citing Koufman v. Koufman, 330
N.C. 93, 97, 408 S.E.2d 729, 731 (1991)).

                                     B. Analysis
                                           -10-
      On appeal, mother makes a generalized argument that the

trial     court’s     findings         were    not       supported     by      clear       and

convincing     evidence,         but    discusses        only    a    few     of     the    73

adjudicatory        findings       made       by     the     trial     court.         Mother

essentially argues that the trial court erred by finding the

testimony     of    C.G.   to    be    credible      and    by   failing      to     resolve

evidentiary        inconsistencies         and      discrepancies       in         favor    of

mother. However, it is the trial judge’s duty to “weigh and

consider all competent evidence, and pass upon the credibility

of the witnesses, the weight to be given their testimony and the

reasonable inferences to be drawn therefrom.” In re Whisnant, 71
N.C. App. 439, 441, 322 S.E.2d 434, 435 (1984). “The trial court

was entitled to find as it did, and it is not our duty to re-

weigh the evidence and substitute our judgment for that of the

trial court.” In re S.A., __ N.C. App. __, __, __ S.E.2d __, __

(2013 N.C. App. LEXIS 1340 *5) (citing Hughes). The trial court

was   free    to    reject      mother’s      testimony      and     give    credence       to

C.G.’s testimony.

      Moreover, the trial court’s unchallenged findings of fact

support      its    conclusions         that       the     juveniles        were     abused,

neglected and dependent.               These unchallenged facts include the

following:

                                          . . .
                    -11-
19. . . . [The] Respondent Mother has an
often very volatile nature. The Respondent
Mother often becomes frustrated with the
juveniles, and yells and curses at them, as
well as [at] adults in her family.

                   . . .

22. The Respondent Mother has a history of
alcohol and substance abuse. The Respondent
Mother has abused marijuana, Percocet, and
Xanax. That at times, the Respondent Mother
would   drink  to   the   point  of   total
impairment, and would then direct her anger
at others.

23. The Respondent Mother would become
frustrated with the juveniles, and would hit
them, including about the face and body. The
Respondent Mother does this on a regular and
frequent basis. The Respondent Mother calls
the juveniles “bitches” and “motherfuckers.”
The   Respondent   Mother   physically   and
verbally abuses the juveniles on a regular
and frequent basis. The Respondent Mother
threatened to kill all of the juveniles and
then commit suicide.

24. The Respondent Mother met each of the
Respondent Fathers on an internet social
networking dating site, and within a short
period of time, had moved in with them. The
Respondent Mother led the Respondent Fathers
. . . to believe that she could not have
children[.] . . .

                   . . .

26. That [mother’s brother,] Mr. Green, . .
. would come home and find the juvenile
[I.C.] in a urine soaked crib. That Mr.
Green complained to the Respondent Mother,
but to no avail. Mr. Green saw the
Respondent Mother slap the juvenile [I.C.]
in the face with such force that she knocked
the juvenile to the floor[.] . . .
                    -12-


27. The Respondent Mother developed a
pattern of behavior wherein she would leave
the juveniles with others . . . for days at
a time, without having any communication
with them. . . .

28. . . . The Respondent Mother did not
leave any documentation for the Maternal
Grandmother or the Maternal Uncle to further
care for the juveniles or to seek medical
attention for the juveniles in the event of
an emergency or if the juveniles became
sick.

29. The Respondent Mother was evicted from
one of her residences in part due to her
loud behavior, including yelling and using
abusive language towards the juveniles. . .
. That Mr. Green observed the Respondent
Mother to become angry and frustrated with
the juveniles. He witnessed the Respondent
Mother throwing the girls, particularly
[A.B. and I.C.] onto the couch. That he also
saw   the   Respondent   Mother   smack  the
juveniles around . . . [and] curse and yell
at them while calling them names.

30.   That during the latter part of 2011,
[Mr. Green] came home and [I.C.] was crying.
The juvenile told Mr. Green that “mommy hit
me.” That Mr. Green observed the juvenile’s
lip to be busted. That evidence of the same
was presented to the Court via photograph .
. . [which] shows a child, identified as
[I.C.], with a busted lip. The Respondent
Mother busted the juvenile’s lip by hitting
her in the mouth.

31. That during April 2012, Mr. Green came
home again during one afternoon and the
juvenile [I.C.] came up to him crying and
sobbing . . . [and] said “mommy hit me.”
That Mr. Green observed the juvenile’s eye
to be bruised and swollen. The Court
received evidence of the eye injury[.] . . .
                    -13-
Respondent Mother claimed that the eye
injury was caused by a bee sting . . .
[which was] not credible[.] . . . [The]
Respondent   Mother hitting the juvenile
caused the injury.

32. . . . The Respondent Mother has lacked
stability in housing and relationships . . .
[and] has moved more than ten (10) times in
the eighteen (18) to twenty-four (24) months
prior to the filing of the verified Juvenile
Petition. The Respondent Mother is currently
unemployed and is residing in a place where
the rent is paid by a Mr. Charles Thompson.

                  . . . .

35.   The   Respondent   Mother   frequently
threatens the juveniles and adults. That on
one occasion, she was angry with the
Maternal Grandmother . . . [and threatened]
to get a gun and blow the Maternal
Grandmother’s brains out. The Respondent
Mother frequently makes such threats.

                  . . . .

48. That the Respondent Father [B.] . . .
observed the     Respondent Mother . . .
[being] abusive to the juveniles. The
Respondent Mother called the juveniles names
in anger and frustration, such as “bitch”
and “whore.” . . . The Respondent Father
[B.] saw the Respondent Mother toss the
juveniles around and yell at them[.] . . .

                    . . .

55. . . . The maternal family is full of
drinking, fighting, violent and threatening
behavior; guns and alcohol are a part of the
culture. . . .

                   . . .
                    -14-
57. The Respondent Mother created an abusive
and injurious environment for the juveniles;
that this was not a safe and nurturing
environment.   The   Respondent  Mother   is
unstable. The Respondent Mother’s behavior
and lifestyle is not conducive to child-
rearing. She has acted inconsistently with
her constitutionally protected status as a
parent.

58. The juvenile [C.G.] is currently in the
custody of the Sampson County [DSS]. . . .
[C.G.] disclosed to [a DSS social worker]
that the Respondent Mother had choked him to
the point that he had lost consciousness.
Additionally, the Respondent Mother had
threatened   to  kill   the  juvenile,   his
siblings, and herself.

59. The juvenile [C.G.] testified in this
matter. The Court had an opportunity to
observe the juvenile closely. The juvenile
was a truthful and credible witness[,who] .
. . showed a level of maturity beyond his
stated age[.] . . .

                  . . . .

65. The Respondent Mother injured the
juvenile [I.C.’s] arm and failed to take the
juvenile to the doctor, even after being
prompted   to   do   so  by   the   Maternal
Grandmother.

                   . . .

70. The Respondent Mother has acknowledged
that she was not honest and truthful in her
testimony [regarding] being seen with Mr.
John Thompson during a recess in these
proceedings. In short, the Respondent Mother
admitted that she lied while under oath. . .
. The Respondent Mother’s relationship with
Mr. Thompson . . . point[s] to a pattern of
behavior by the Respondent Mother where men
                    -15-
are concerned . . . [and] points to her
continued dependence on others[.] . . .

                   . . .

72. That the Respondent Fathers in this case
were paying child support to the Respondent
Mother in excess of $2,000.00 per month[,
but] . . . Respondent Mother was unable or
unwilling to obtain and maintain a stable
residence for herself and the juveniles[.] .
. . [O]ther than a brief stint at a Hooters’
restaurant, the Respondent Mother has not
obtained and maintained employment[,] . . .
[and   her]  residence,   utilities,  school
bills, and a monthly stipend of nearly
$1,600.00 are being paid by the Thompson
family.

                   . . .

74. . . . The only maternal relative that
seems to be not violent and aggressive
towards the juveniles is the Maternal Uncle,
[Mr.] Green. The Respondent Mother, the
Maternal Grandmother[, and other family
members have] . . . engaged in acts of
domestic violence in the presence of the
juveniles. The maternal family has a culture
of fussing, fighting, drinking, guns, drugs
and violence. . . . The juveniles have
witnessed this violence on a regular and
frequent basis. . . .

75. There is a family culture of drugs,
violence, physical and emotional abuse. . .
.

76.    The juveniles have been yelled at,
tossed around, slapped, beaten, and verbally
abused, practically from the day each of
them were born. The environment is toxic,
and is not conducive to child-rearing. The
environment is highly injurious to the
juveniles’ mental, physical and emotional
well-being.
                                          -16-


                                      . . . .

            79.      There   was   not   an   appropriate
            alternative child care plan at the time of
            the   filing   of   the   verified   Juvenile
            Petition. . . .

                                      . . . .

            82. . . . [The] abuse and neglect are
            chronic, and occurred over a substantial
            period of time, following the birth of each
            of these juveniles. . . .

We conclude that these unchallenged findings of fact support the

conclusion    that     the    juveniles          were    abused,          neglected    and

dependent.   See     N.C.    Gen.    Stat.       §   7B-101    (1),       (9)    and   (15)

(2013). “[S]ince we have not relied on those [findings] . . .

that    Respondent-Mother           has    challenged          in     examining        the

lawfulness of the trial court’s [adjudication order] . . . we

need not examine the validity of Respondent-Mother’s challenges

to these [findings.]” In re T.B., C.P., & I.P., 203 N.C. App.
497, 503 n.2, 692 S.E.2d 182, 186 n.2 (2010) (citing In re T.M.,

180 N.C. App. 539, 638 S.E.2d 236, 240 (2006)). We conclude that

the trial court’s adjudication order was amply supported by its

findings,    and     that    the     trial       court   did        not    err    in   its

adjudication.

                        IV. Dispositional Hearing

       Mother next argues that the trial court ignored the basic

purposes of the Juvenile Code by holding a dispositional hearing
                                             -17-
immediately      following          its    adjudication    of     abuse,      neglect       and

dependency, and that the trial court evinced a “predisposition”

to     “deny     fairness           and     equity,      [and]     to        violate        her

constitutional rights[.]” This argument has no merit.

       This argument consists primarily of mother’s allegations of

improper    bias    on    the       part    of   the   trial     court.      For     example,

mother contends that the dispositional hearing was “a farce”

because “the judge had determined that these juveniles would not

be returned to their mother before the adjudication proceeding

commenced,” that the court’s order “treads upon the rights of

Respondent-Mother” and “the conduct of these proceedings by the

court    was     simply        an    effort      to    rubberstamp       the        goals    of

Cumberland County DSS[.]” However, mother identifies no evidence

beyond    her    self-serving         and     unsupported      claims        to    sustain    a

conclusion       that    the    trial      court      operated    under      any     bias    or

predetermined the result of the adjudicatory and dispositional

hearings. Instead, the evidence and accordant findings of fact

established that mother abused and neglected the juveniles and

they     were    dependent.          Because     mother     fails       to        direct    our

attention to specific evidence of bias or misconduct by the

trial court, we reject these arguments and, in addition, caution

the    counsel    for    mother       to    refrain     from     unsupported         personal

attacks on the trial court.
                                         -18-
       Mother also appears to argue that it was improper for the

trial   court   to   proceed       to   the     dispositional   hearing      at    the

conclusion of the adjudicatory hearing. However, mother fails to

acknowledge that N.C. Gen. Stat. § 7B-901 provides in relevant

part    that    “[the]    dispositional           hearing   shall     take    place

immediately     following     the       adjudicatory     hearing[.]”    Nor       does

mother articulate any specific prejudice arising from the fact

that the court proceeded immediately to the dispositional phase

of the proceedings, as directed by N.C. Gen. Stat. § 7B-901. For

example, she does not argue that she was unable to produce a

specific    witness,     or   to    complete      a   particular    program       as   a

result of the timing of the dispositional hearing. We conclude

that mother is not entitled to relief on the basis of this

argument.

       For the reasons discussed above, we conclude that the trial

court did not commit reversible error in its adjudication or

disposition of this case and that its order is

       AFFIRMED.

       Judges HUNTER, Robert C., and BRYANT concur.

       Report per Rule 30(e).